                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

IRIS KITCHEN, DIAMONIQUE
FRANKLIN, and ROSIE JONES,
                                                              8:20CV8
                    Plaintiffs,

       vs.                                                    ORDER

DEVELOPMENTAL SERVICES OF
NEBRASKA, INC., AUTISM CENTER
OF NEBRASKA, INC., OMNI
BEHAVIORAL HEALTH, and
ANGELA MITCHELL,

                    Defendants.


       This matter is before the court on its own motion. Plaintiff Diamonique
Franklin filed a Complaint (Filing No. 1) on January 7, 2020. However, Plaintiff
failed to include the $400.00 filing and administrative fees. Plaintiff has the choice
of either submitting the $400.00 filing and administrative fees to the clerk’s office
or submitting a request to proceed in forma pauperis. Failure to take either action
within 30 days will result in the court dismissing this case without further notice to
Plaintiff.

      IT IS THEREFORE ORDERED that:

       1.    Plaintiff Diamonique Franklin is directed to submit the $400.00 fees to
the clerk’s office or submit a request to proceed in forma pauperis within 30 days.
Failure to take either action will result in dismissal of this matter without further
notice.
      2.     The clerk of the court is directed to send to Plaintiff Diamonique
Franklin the Form AO240 (“Application to Proceed Without Prepayment of Fees
and Affidavit”).

      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: February 6, 2020: Check for MIFP
or payment from Plaintiff Diamonique Franklin.

      Dated this 7th day of January, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                        2
